
	
		II
		110th CONGRESS
		1st Session
		S. 1194
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 24, 2007
			Mr. Dodd (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the No Child Left Behind Act of
		  2001, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Child Left Behind Reform
			 Act.
		2.Adequate yearly progress
			(a)Definition of adequate yearly
			 progressSection 1111(b)(2)
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)) is amended—
				(1)in subparagraph (C)(vii)—
					(A)by striking such as;
					(B)by inserting such as measures of
			 individual or cohort growth over time based on the academic assessments
			 implemented in accordance with paragraph (3), after described in
			 clause (v),; and
					(C)by striking attendance
			 rates,; and
					(2)in subparagraph (D)—
					(A)by striking clause (ii);
					(B)by striking the State and
			 all that follows through ensure and inserting the State
			 shall ensure; and
					(C)by striking ; and and
			 inserting a period.
					(b)Academic assessment and local educational
			 agency and school improvementSection 1116(a)(1)(B) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(a)(1)(B)) is amended by striking ,
			 except that and all that follows through action or
			 restructuring.
			3.Grants for increasing data capacity for
			 purposes of aypSubpart 1 of
			 part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended
			 by adding at the end the following:
			
				1120C.Grants for increasing data capacity for
				purposes of ayp
					(a)Grant authorityThe Secretary may award grants, on a
				competitive basis, to State educational agencies to enable the State
				educational agencies—
						(1)to develop or increase the capacity of data
				systems for accountability purposes; and
						(2)to award subgrants to increase the capacity
				of local educational agencies to upgrade, create, or manage information
				databases for the purpose of measuring adequate yearly progress.
						(b)PriorityIn awarding grants under this section the
				Secretary shall give priority to State educational agencies that have created,
				or are in the process of creating, a growth model or proficiency index as part
				of their adequate yearly progress determination.
					(c)State use of fundsEach State that receives a grant under this
				section shall use—
						(1)not more than 20 percent of the grant funds
				for the purpose of increasing the capacity of, or creating, State databases to
				collect information related to adequate yearly progress; and
						(2)not less than 80 percent of the grant funds
				to award subgrants to local educational agencies within the State to enable the
				local educational agencies to carry out the authorized activities described in
				subsection (d).
						(d)Authorized activitiesEach local educational agency that receives
				a subgrant under this section shall use the subgrant funds to increase the
				capacity of the local educational agency to upgrade databases or create unique
				student identifiers for the purpose of measuring adequate yearly progress,
				by—
						(1)purchasing database software or
				hardware;
						(2)hiring additional staff for the purpose of
				managing such data;
						(3)providing professional development or
				additional training for such staff; and
						(4)providing professional development or
				training for principals and teachers on how to effectively use such data to
				implement instructional strategies to improve student achievement.
						(e)State applicationEach State educational agency desiring a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
					(f)LEA applicationEach local educational agency desiring a
				subgrant under this section shall submit an application to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may require. Each such application
				shall include, at a minimum, a demonstration of the local educational agency’s
				ability to put such a database in place.
					(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $80,000,000 for each of
				fiscal years 2008, 2009, and
				2010.
					.
		4.Targeting transfer options and supplemental
			 services
			(a)Targeting transfer options and supplemental
			 servicesSection 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316) is amended—
				(1)in paragraphs (1)(E)(i), (5)(A), (7)(C)(i),
			 and (8)(A)(i) of subsection (b), by striking the term all students
			 enrolled in the school each place such term appears and inserting
			 all students enrolled in the school, who are members of a group
			 described in section 1111(b)(2)(C)(v) that fails to make adequate yearly
			 progress as defined in the State’s plan under section
			 1111(b)(2),;
				(2)in subsection (b)(1), by adding at the end
			 the following:
					
						(G)Maintenance of least restrictive
				environmentA student who is
				eligible to receive services under the Individuals with Disabilities Education
				Act and who uses the option to transfer under subparagraph (E), paragraph
				(5)(A), (7)(C)(i), or (8)(A)(i), or subsection (c)(10)(C)(vii), shall be placed
				and served in the least restrictive environment appropriate, in accordance with
				the Individuals with Disabilities Education
				Act.
						;
				(3)in clause (vii) of subsection (c)(10)(C),
			 by inserting , who are members of a group described in section
			 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the
			 State’s plan under section 1111(b)(2), after Authorizing
			 students; and
				(4)in subparagraph (A) of subsection (e)(12),
			 by inserting , who is a member of a group described in section
			 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the
			 State’s plan under section 1111(b)(2) after under section
			 1113(c)(1).
				(b)Student already transferredA student who transfers to another public
			 school pursuant to section 1116(b) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6316(b)) before the effective date of this section and the
			 amendments made by this section, may continue enrollment in such public school
			 after the effective date of this section and the amendments made by this
			 section.
			(c)Effective
			 dateThis section and the
			 amendments made by this section shall be effective for each fiscal year for
			 which the amount appropriated to carry out title I of the
			 Elementary and Secondary Education Act of
			 1965 for the fiscal year, is less than the amount authorized to be
			 appropriated to carry out such title for the fiscal year.
			5.Definition of highly qualified
			 teachersSection
			 9101(23)(B)(ii) of the Elementary and Secondary Act of 1965 (20 U.S.C.
			 7801(23)(B)(ii)) is amended—
			(1)in subclause (I), by striking
			 or after the semicolon;
			(2)in subclause (II), by striking
			 and after the semicolon; and
			(3)by adding at the end the following:
				
					(III)in the case of a middle school teacher,
				passing a State approved middle school generalist exam when the teacher
				receives the teacher’s license to teach middle school in the State;
					(IV)obtaining a State social studies
				certificate that qualifies the teacher to teach history, geography, economics,
				and civics in middle or secondary schools, respectively, in the State;
				or
					(V)obtaining a State science certificate that
				qualifies the teacher to teach earth science, biology, chemistry, and physics
				in middle or secondary schools, respectively, in the State;
				and
					.
			
